       Case 1:21-cv-01690-MKV Document 7 Filed 09/15/21 Page 1 of 1
                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
                                                 DOC #:
UNITED STATES DISTRICT COURT                     DATE FILED: 9/15/2021
SOUTHERN DISTRICT OF NEW YORK

 RAMON JAQUEZ, on behalf of himself and all others
 similarly situated,

                             Plaintiff,                             1:21-cv-1690-MKV
                          -against-                                      ORDER
 MAESTROVISION, INC.,

                             Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed the Complaint on February 25, 2021. [ECF No. 1]. Proof of service filed

with the Court on March 15, 2021, reflects that Defendant was served with the Complaint on March

11, 2021. [ECF No. 5]. To date, Defendant has not answered the Complaint or otherwise appeared

in this action. On July 26, 2021, this Court ordered that any motion for entry of default judgment

from the Plaintiff was due on or before August 26, 2021. [ECF No. 6]. To date, Plaintiff has not

filed a motion for entry of default judgment.

       Accordingly, it is hereby ORDERED that any motion for entry of a default judgment is

due on or before October 15, 2021. Plaintiff is directed to follow the procedures applicable to

default judgments under the Court’s Individual Rules and Practices for Civil Cases, available at

the Court’s website. Failure to move for default judgment by that date may result in dismissal of

the case for failure to prosecute.

SO ORDERED.
                                                    _________________________________
Date: September 15, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                       United States District Judge
